Albert, C.,
concurring.
I concur in the conclusion reached by Commissioner Barnes on the several propositions discussed by him. But it is not quite clear to me that the effect to be given to *559a certified copy of an instrument as evidence is necessarily involved in this case. The original bond urns introduced in evidence. The certified copy was substituted, I infer from the record, merely for the purpose of preparing a bill of exceptions, and was not a part of the evidence before the trial court.
But assuming that the certified copy was before the trial court, I concur with my associate in the proposition that its production did not dispense with the necessity for proof of the execution of the original by the sureties. Section 408, Code of Civil Procedure, upon which the plaintiff relies, is as follows: “Duly certified copies of all records and entries or papers belonging to any public office, or by authority of law filed to be kept therein, shall be evidence in all cases of equal credibility with the original records or papers so filed.” The object of that section is not to dispense with proof of the execution of a private writing, but to obviate the necessity of producing public records in court, which is always inconvenient, and often impossible, as they are frequently wanted in more than one place at the same time.
While the bond itself, or at least a certified copy thereof, was introduced in evidence, there was no proof of its execution, and it was received over the objections of the sureties. There was, therefore, no competent evidence before the court of the execution of the bond by the sureties. It is a familiar rule that -where the findings of a trial court are assailed on the ground that they are not sustained,by sufficient evidence, only competent evidence will be regarded. As competent evidence on a vital point in plaintiff’s case against the sureties is wholly lacking, the findings and judgment in favor of the sureties must of necessity be affirmed, regardless of the merits of any other proposition in the case.